IN THE COURT OF CRIMINAL APPEALS
OF TEXAS




NO. WR-15,135-12


EX PARTE CRAIG EMMETT MENDENHALL, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS
CAUSE NUMBER 97-035-CR
IN THE 87TH JUDICIAL DISTRICT COURT FREESTONE COUNTY


 Per curiam.


O R D E R

 Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure,
the clerk of the trial court transmitted to this Court this application for writ of habeas corpus. 
Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of
assault of a public servant and sentenced to sixty-five years' imprisonment.  The Tenth Court
of Appeals affirmed his conviction.  Mendenhall v. State, No. 10-98-00109-CR (Tex.
App.-Waco, delivered January 26, 2000).
	After a review of the record, we find that Applicant's claims that challenge his denial
of medically supervised parole release and the standard of medical care he is receiving are
without merit or are otherwise not available on a writ of habeas corpus.  Therefore, we deny
relief.
	Applicant's claim regarding ex post facto considerations and stacking issues should
have been raised in a previous application and is therefore barred.  Tex. Code Crim. Pro.
11.07 §4.
DELIVERED: March 17, 2010
DO NOT PUBLISH